DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
Response to Amendment
3.	According to the Amendment, filed 19 January 2022, the status of the claims is as follows:
Claims 1, 10, 13, and 20 are currently amended; 
Claim 18 is as originally filed;
Claims 7-9, 11, 12, 17, 19, 21, 22, and 24 are previously presented; and
Claims 2-6, 14-16, and 23 are cancelled.
Response to Arguments
4.	Applicant’s arguments, see Remarks, pp. 7-10, filed 19 January 2022, with respect to the rejection of claims 1-5, 7-15, 17-22, and 24 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, have been fully considered, and are persuasive in view of the Amendment, filed 19 January 2022.  Therefore, the rejection has been withdrawn.  
5.	In the prior Office Action, pp. 12-13, mailed 23 November 2021, Claim 5 was indicated as allowable if rewritten in independent form including all of the limitations of the base claim, and if rewritten to overcome the rejection(s) under 35 U.S.C. 101.  Applicant amended claims 1 and 13 to include the allowable subject matter of claim 5 and any intervening claims.  Thus, claims 1 and 13, along with their dependent claims 7-12, 17-22, and 24, are allowable for the reasons stated in the prior Office Action, and the rejection of claims 1-4 and 13-15 under 35 U.S.C. 103 as being unpatentable over Li et al., U.S. Patent Application Publication No. 2017/0273635 A1 (“Li”), in view of Addison et al., U.S. Patent Application Publication No. 2010/00146680 A1 (Addison”), the rejection of claims 7-9 and 17-19 under 35 U.S.C. 103 as being unpatentable over Li in view of Addison, and further in view of Inan, U.S. Patent Application Publication No. No. 2017/0238847 A1 (“Inan”), the rejection of claims 10 and 20 under 35 U.S.C. 103 as being unpatentable over Li in view of Addison, further in view of Kim, “Ballistocardiogram: Mechanism and Potential for Unobtrusive Cardiovascular Health Monitoring” (“Kim”), and the rejection of claims 11, 12, 21, 22, and 24 under 35 U.S.C. 103 as being unpatentable over Li in view of Narasimhan et al., U.S. Patent Application Publication No. 2017/0281024 A1 (“Narasimhan”), are withdrawn.  
Reasons for Allowance
6.	Claims 1, 7-13, 17-22, and 24 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
 As to Claims 1, 7-13, 17-22, and 24, the prior art of record does not teach the apparatus of base claim 1 and the method of base claim 13, including the following, in combination with all other limitations of the base claims:
based on a sensor type and a measurement position of the BCG sensor, at a time when the limb BCG signal is measured, corresponding to the acceleration sensor and a wrist of the user, respectively, calibrate a reference limb BCG prediction model based on a parameter that is set according to mass of an arm with the wrist, to obtain a personalized limb BCG prediction model, 
convert, by using the personalized limb BCG prediction model that is personalized based on the sensor type and the measurement position of the BCG sensor at the time when the limb BCG signal is measured, the measured limb BCG signal to a converted limb BCG signal, in which a noise effect caused by the sensor type and the measurement position of the BCG sensor is removed, …

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        04/22/2022